 



EXHIBIT 10.15

EXE Technologies, Inc.

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 1st day of
November, 2002 by and between Joe Cowan, a resident of Atlanta, Georgia (the
“Employee”), and EXE Technologies, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), with its headquarters
in Dallas, Texas.

          WHEREAS, the Company desires to employ the Employee and the Employee
desires to be employed by the Company for a period of time in the future upon
the terms and conditions hereinafter set forth.

          NOW, THEREFORE, in consideration of the mutual covenants and
obligations contained herein, and intending to be legally bound, the parties,
subject to the terms and conditions set forth herein, agree as follows:

     1.     Employment and Term. The Company hereby employs the Employee, and
the Employee hereby accepts employment with the Company for the position
detailed in paragraph 2, for a period of five (5) years from November 6, 2002
(the “Effective Date”) unless sooner terminated as provided herein (the “Initial
Term”). At the end of the Initial Term, this Agreement shall automatically renew
for successive additional periods of one (1) year (the “Renewal Term”), unless
earlier terminated by either party upon no less than ninety (90) days prior
written notice to the other party prior to the expiration of the Initial Term or
any such Renewal Term. The Initial Term of employment and any Renewal Term
hereunder, subject to the provisions of Section 8 hereof, are hereinafter
referred to as the “Term.” Each twelve-month period running for twelve months
from the Effective Date, or each annual anniversary the Effective Date, as
applicable, shall be referred to herein as an “Annual Period.”

     2.     Position and Duties. During the Term, the Employee shall serve as
President and Chief Executive Officer of the Company. In such capacity, the
Employee, subject to the ultimate control and direction of the Board of
Directors of the Company, shall have and exercise direct charge of and general
supervision over the business and affairs of the Company. In addition, the
Employee shall have such other duties, functions, responsibilities, and
authority as are from time to time delegated to the Employee by the Board of
Directors of the Company, provided that such duties, functions,
responsibilities, and authority are reasonable and customary for a person
serving as President and Chief Executive Officer of an enterprise comparable to
the Company. The Employee shall report and be accountable only to the Board of
Directors of the Company.

     3.     Other Business Activities. During the Term, the Employee shall
devote his full time, skill, and attention and his best efforts to the business
and affairs of the Company to the extent necessary to discharge fully,
faithfully and efficiently the duties and responsibilities delegated and
assigned to the Employee herein or pursuant hereto, except for usual, ordinary,
and

 



--------------------------------------------------------------------------------



 



customary periods of vacation and absence due to illness or other disability.
Nothing in this Agreement prohibits the Employee’s (i) serving as a director of
other entities that are not competitive with the Company, (ii) involvement in
community or charitable activities, or (iii) personal or family
investment-related activities, so long as such activities do not materially and
adversely interfere with the Employee’s duties under this Agreement.

     4.     Compensation and Related Matters. The Company shall pay the
Employee, and the Employee hereby agrees to accept, as compensation for all
services rendered hereunder and for the Employee’s confidentiality intellectual
property covenants and assignments and covenant not to compete as provided for
in Sections 5, 6 and 7, the compensation set forth in this Section 4.

          4.1. Salary. The Company shall pay the Employee an initial base salary
of $400,000.00 per annum (the “Base Salary”). The Base Salary shall be inclusive
of all applicable income, social security and other taxes and charges that are
required by law to be withheld by the Company, are requested to be withheld by
the Employee, and shall be withheld and paid in accordance with the Company’s
normal payroll practice for its similarly situated employees in effect on the
Effective Date. The Base Salary may be increased annually, but not decreased, by
the Compensation Committee of the Board of Directors of the Company in its
discretion. At no time shall Employee’s salary be less than the Base Salary.

          4.2. Bonus Program. During each Annual Period, the Company will pay an
annual cash bonus to the Employee based upon the achievement of criteria,
including financial and other Company performance, to be mutually agreed upon in
writing by the Employee and the Board of Directors. The Employee’s bonus target
will be one hundred percent (100%) of the Employee’s Base Salary. The Employee’s
actual bonus payments will vary depending on the achievement of the mutually
agreed criteria. For the purposes of the annual bonus, the Annual Period shall
begin on January 1, 2003. Employee’s bonus for each Annual Period will be paid
in accordance with the Company’s normal payment practice for similarly situated
employees in effect on the Effective Date, subject to the provisions of section
8 herein. As consideration for Employee’s acceptance of employment hereunder,
Employee shall be paid an initial bonus in an amount no less than $78,750 to be
paid on or before January 15, 2003. This initial bonus is in addition to any
annual bonus. Employee’s bonus for the first Annual Period shall not be offset
or otherwise affected by the initial bonus recited herein.

          4.3. Apartment and Car. During the Term, the Company shall provide
Employee with an apartment to use as his residence in Dallas, Texas, (with
further details to be mutually reasonably agreed between the Employee and the
Board of Directors of the Company) and with a car allowance of $1,300 per month
for a car and all related gas, insurance and all other related expenses to be
used in Dallas, Texas.

          4.4. Equity Participation.

               (a) The Employee acknowledges that the Company granted the
Employee stock options (the “Option”) to purchase shares of the Common Stock,
par value $.01

2



--------------------------------------------------------------------------------



 



per share, of the Company (“Common Stock”) as listed in the chart below. The
exercise price of the Option is also listed in the chart below. Except as may
otherwise be provided herein, the Option shall vest 20% per year on each of the
first five annual anniversaries of the date of grant.

                  Date of Grant   Number of Shares Granted   Exercise Price Per
Share

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Effective Date
    1,500,000     Effective Date

               (b) The Option shall be subject to and in accordance with the
provisions of the 1997 Stock Option Plan of the Company, as amended (the
“Plan”), previously provided to Employee.

                    (c) Restricted Stock Award.



       (i) The Employee shall be entitled to receive two awards of stock (the
“Award”) as follows, in accordance with the following vesting schedules:



       (A) 200,000 shares as follows:

              Number of Shares Vesting Date   Vesting on the Vesting Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

January 2, 2003
    200,000  



       (B) 300,000 shares as follows:

              Number of Shares Vesting Date   Vesting on the Vesting Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

November 6, 2003
    60,000  
November 6, 2004
    60,000  
November 6, 2005
    60,000  
November 6, 2006
    60,000  
November 6, 2007
    60,000  

          (ii) All of the shares shall initially be “Restricted Shares” and
shall be subject to a right (but not an obligation) of repurchase by Company
(the “Right of Repurchase”). During the time the shares are subject to the Right
of Repurchase, the Employee shall not transfer, assign, encumber or otherwise
dispose of any Restricted Shares, except as provided in the following sentence.
The Employee may transfer Restricted Shares (A) by beneficiary designation, will
or intestate succession or (B) to the Employee’s spouse, children or
grandchildren or to a trust or family limited partnership established by the
Employee for the benefit of the Employee or the Employee’s spouse, children or
grandchildren, provided in either case that the Transferee agrees in writing on
a form prescribed by Company to be bound by all provisions of this Agreement. If
the Employee transfers any Restricted Shares, then this Section 4.4 (c) shall
apply to the Transferee to the same extent as to the Employee.

3



--------------------------------------------------------------------------------



 



          (iii) The Right of Repurchase shall be exercisable only during the
90-day period following the date when the Employee’s employment terminates.

          (iv) The Employee shall acquire a vested interest in and Company’s
Right of Repurchase shall lapse with respect to the Restricted Shares on the
Vesting Dates shown in clause (i) above. The Right of Repurchase shall lapse
with respect to all remaining Restricted Shares under the circumstances
specified in Sections 8.1, 8.2, 8.4 and 23.

          (v) If Company exercises the Right of Repurchase, it shall pay the
Employee an amount in cash or cash equivalents equal to $0.01 per share, as
adjusted for stock splits and other appropriate adjustments descried in clause
(vii) below, for each of the Restricted Shares being repurchased.

          (vi) The Right of Repurchase shall be exercisable only by written
notice delivered to the Employee prior to the expiration of the 90-day period
specified in clause (iii) above. The notice shall set forth the date on which
the repurchase is to be effected. Such date shall not be more than 30 days after
the date of the notice. The certificate(s) representing the Restricted Shares to
be repurchased shall, prior to the close of business on the date specified for
the repurchase, be delivered to Company properly endorsed for transfer. Company
shall, concurrently with the receipt of such certificate(s), pay to the Employee
the purchase price determined according to clause (v) above. Payment shall be
made in cash. The Right of Repurchase shall terminate with respect to any
Restricted Shares for which it has not been timely exercised pursuant to this
clause (vi).

          (vii) In the event of the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin-off, a stock split, an adjustment in conversion ratio, a recapitalization
or a similar transaction affecting Company’s outstanding securities without
receipt of consideration, any new, substituted or additional securities or other
property (including money paid other than as an ordinary cash dividend) that by
reason of such transaction are distributed with respect to any Restricted Shares
or into which such Restricted Shares thereby become convertible shall
immediately be subject to the Right of Repurchase. Appropriate adjustments to
reflect the distribution of such securities or property shall be made to the
number and/or class of the Restricted Shares. After each such transaction,
appropriate adjustments shall also be made to the price per share to be paid
upon the exercise of the Right of Repurchase in order to reflect any change in
Company’s outstanding securities effected without receipt of consideration
therefor; provided, however, that the aggregate purchase price payable for the
Restricted Shares shall remain the same.

          (viii) If Company makes available, at the time and place and in the
amount and form provided in this Agreement, the consideration for the Restricted
Shares to be repurchased in accordance with this Section 4.4, then after such
time the person from whom such Restricted Shares are to be repurchased shall no
longer have any rights as a holder of such Restricted Shares (other than the
right to receive payment of such consideration in accordance with this
Agreement). Such Restricted Shares shall be deemed to have been repurchased in
accordance

4



--------------------------------------------------------------------------------



 



with the applicable provisions hereof, whether or not the certificate(s)
therefor have been delivered as required by this Agreement.

          (ix) The certificate(s) for Restricted Shares shall be deposited in
escrow with Company to be held in accordance with the provisions of this
Agreement. Any new, substituted or additional securities or other property
described in clause (vii) above shall immediately be delivered to Company to be
held in escrow, but only to the extent the Shares are at the time Restricted
Shares. All regular cash dividends on Restricted Shares (or other securities at
the time held in escrow) shall be paid directly to the Employee and shall not be
held in escrow. Restricted Shares, together with any other assets or securities
held in escrow hereunder, shall be (i) surrendered to Company for repurchase and
cancellation upon Company’s exercise of its Right of Repurchase or (ii) released
to the Employee upon the Employee’s request to the extent the Shares are no
longer Restricted Shares (but not more frequently than once every six months).
In any event, all Shares that have vested (and any other vested assets and
securities attributable thereto) shall be released within 90 days after the
Employee’s cessation of Service.

          (x) Subjecting the Shares to a Right of Repurchase may result in
adverse tax consequences that may be avoided or mitigated by filing an election
under Code Section 83(b). Such election may be filed only within 30 days after
the date of purchase. The Employee should consult with the Employee’s tax
advisor to determine the tax consequences of subjecting the Shares to a Right of
Repurchase and the advantages and disadvantages of filing the Code Section 83(b)
election. The Employee acknowledges that it is the Employee’s sole
responsibility, and not Company’s, to file a timely election under Code Section
83(b), even if the Employee requests Company or its representatives to make this
filing the Employee’s behalf.

          (xi) All certificates evidencing Restricted Shares shall bear the
following legends:



    “THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN COMPANY AND THE REGISTERED HOLDER OF THE SHARES (OR
THE PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT GRANTS TO COMPANY
CERTAIN REPURCHASE RIGHTS UPON TERMINATION OF SERVICE WITH COMPANY. THE
SECRETARY OF COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF SUCH AGREEMENT
TO THE HOLDER HEREOF WITHOUT CHARGE.”

          4.5. Fringe Benefits. During the Term, the Employee shall be entitled
to participate in all employee benefit plans, programs and arrangements that are
generally made available by the Company to its senior executives, including,
without limitation, the Company’s life, long-term disability and health/PPO
plans and the Company’s stock option and other equity

5



--------------------------------------------------------------------------------



 



incentive plans. The Employee agrees to cooperate and participate in any medical
or physical examinations as may be required by any insurance company in
connection with the applications for such life and/or disability insurance
policies. The Employee shall also be entitled to an annual physical at the
expense of the Company, as mutually reasonably agreed, and to additional
reasonable life insurance, with premiums to be paid by the Company, as mutually
reasonably agreed by Employee and the Board of Directors of the Company.

          4.6. Reimbursement of Expenses. The Employee shall be promptly
reimbursed for all items of travel and entertainment and miscellaneous expenses
reasonably incurred by him on behalf of the Company, provided that such expenses
are documented and submitted to the Company in accordance with the reimbursement
policies of the Company.

          4.7. Vacations. During the Term, the Employee shall be entitled to
four weeks of paid vacation each year. The Employee shall also be entitled to
all paid holidays given by the Company to its senior executives. The Employee
agrees to utilize his vacation at such time or times as are (i) consistent with
the proper performance of his duties and responsibilities hereunder and (ii)
mutually convenient for the Company and the Employee.

          4.8. Board Seat. The Employee will be appointed to the Company’s Board
of Directors. So long as the Employee remains an employee of the Company, the
Company agrees to use its best efforts to cause the Employee to be nominated for
election to the Company’s Board of Directors at each annual or special meeting
of the stockholders of the Company at which the general election of directors of
the Company, for the Class of Directors in which Employee then serves, is to
take place and to use its best efforts to cause the Employee to be so elected to
such Board of Directors.

          4.9. Indemnification. The Employee, in any capacity on behalf of the
Company or any of its subsidiaries or affiliates, shall be entitled to
exculpation, indemnification, and advancement of expenses (including attorney’s
fees) in accordance with the Company’s bylaws and to the fullest extent not
prohibited by Delaware or other applicable law. The Employee shall also be
entitled to coverage under each directors’ and officers’ liability insurance
policy, if any, maintained by or on behalf of the Company’s directors and
officers.

          4.10. Attorneys’ Fees to Negotiate Agreement. The Company shall pay,
or reimburse Employee for, the reasonable attorneys’ fees and expenses incurred
in connection with the Employee’s negotiation of this Agreement, not to exceed
$3,000, within thirty (30) days after presentation of each invoice from the
Employee’s attorneys.

     5.Confidentiality. The Employee recognizes and acknowledges that the
Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Company. As a result both during the Term and for a period
of three (3) years thereafter, the Employee shall not, without the prior written
consent of the Company, for any reason either directly or indirectly divulge to
any third-party or use for his/her own benefit, or for any purpose other than
the exclusive benefit of the Company, any confidential, proprietary, business
and technical information or trade secrets of the Company or of any subsidiary
or affiliate of the Company (the

6



--------------------------------------------------------------------------------



 



“Proprietary Information”) revealed, obtained or developed in the course of
his/her employment with the Company. Proprietary Information shall include, but
shall not be limited to: the intangible personal property described in
Section 6(b) hereof; any information relating to methods of production,
manufacture and research; hardware and software configurations, computer codes
or instructions (including source and object code listings, program logic,
algorithms, subroutines, modules or other subparts of computer programs and
related documentation, including program notation), computer inputs and outputs
(regardless of the media on which stored or located) and computer processing
systems, techniques, designs, architecture, and interfaces; the identities of,
the Company’s relationship with, the terms of contracts and agreements with, the
needs and requirements of, and the Company’s course of dealing with, the
Company’s actual and prospective customers, contractors and suppliers; and any
other materials prepared by the Employee in the course of his/her employment by
the Company, or prepared by any other employee or contractor of the Company for
the Company or its customers, (including concepts, layouts, flow charts,
specifications, know-how, user or service manuals, plans, sketches, blueprints,
costs, business studies, business procedures, finances, marketing data, methods,
plans, personnel information, customer and vendor credit information and any
other materials that have not been made available to the general public).
Nothing contained herein shall restrict the Employee’s ability to make such
disclosures (i) during the course of his employment as may be necessary or
appropriate to the effective and efficient discharge of his duties; (ii) as such
disclosures may be required by law; (iii) in accordance with the prior consent
of the Company duly authorized by its Board of Directors, (iv) or in defense of
any claim brought against Employee by the Company pursuant to section 20.
Furthermore, nothing contained herein shall restrict the Employee from divulging
or using for his/her own benefit or for any other purpose any Proprietary
Information that is readily available to the general public so long as such
information did not become available to the general public as a direct or
indirect result of the Employee’s breach of this Section 5. Failure by the
Company to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information under the
terms of this Agreement.

     The Company acknowledges that the Employee has extensive knowledge of
electrical engineering, marketing, sales and management (specifically including,
but not limited to, the industrial sector and supply chain software and its
relevant markets) gained though his prior experiences before his employment with
the Company. Nothing in Sections 5 or 6 shall be construed to waive or otherwise
limit the Employee’s ability to utilize his personal knowledge and experience
garnered prior to the Effective Date to his own benefit in any manner he deems
necessary.

     6.     Property.

               (a) All right, title and interest in and to Proprietary
Information shall be and remain the sole and exclusive property of the Company.
During the Term, the Employee shall not remove from the Company’s offices or
premises any documents, records, notebooks, drawings, sketches, program
listings, files, correspondence, reports, memoranda or similar materials of or
containing Proprietary Information, or other materials or property of any kind
belonging to the Company unless necessary or appropriate for the performance of
his duties and

7



--------------------------------------------------------------------------------



 



responsibilities and, in the event that such materials or property are removed,
all of the foregoing shall be returned to their proper files or places of
safekeeping as promptly as possible after the removal shall serve its specific
purpose. The Employee shall not make, retain, remove and/or distribute any
copies of any of the foregoing for any reason whatsoever, except as may be
necessary in the discharge of the assigned duties, and shall not divulge to any
third person the nature of and/or contents of any of the foregoing or of any
other oral or written information to which he may have access or with which for
any reason he may become familiar, except as disclosure shall be necessary in
the performance of his duties; and upon the earlier of (i) a request by the
Company or (ii) the termination of his employment with the Company, he shall
return to the Company all originals and copies of the foregoing then in the
possession, whether prepared by the Employee or by others.

               (b) (i) The Employee acknowledges that all right, title and
interest in and to any and all writings, documents, inventions, improvements,
discoveries, methods, developments, works of authorship, computer programs or
instructions (whether in source code, object code, or any other form and whether
patentable or not), algorithms, formulae, plans, memoranda, tests, research,
designs, innovations, systems, analyses, specifications, models, data, diagrams,
flow charts, and/or techniques (whether reduced to written or electronic form or
otherwise) that the Employee creates, makes, conceives, discovers, develops or
reduces to practice, either solely or jointly with any other person, at any time
during the Term, whether during working hours or at the Company’s facility or at
any other time or location, and whether upon the request or suggestion of the
Company or otherwise, and that relate to or are useful in any way in connection
with the business now or hereafter carried on by the Company (collectively,
“Intellectual Work Product”) shall be the sole and exclusive property of the
Company. The Employee shall promptly disclose to the Company all Intellectual
Work Product, and the Employee shall have no claim for additional compensation
for the Intellectual Work Product. In addition, the Employee hereby waives all
claims to moral rights in any Intellectual Work Product.

                    (ii) The Employee acknowledges that all the Intellectual
Work Product that is copyrightable shall be considered a work made for hire
under United States Copyright Law. To the extent that any copyrightable
Intellectual Work Product may not be considered a work made for hire under the
applicable provisions of the United States Copyright Law, or to the extent that,
notwithstanding the foregoing provisions, the Employee may retain an interest in
any Intellectual Work Product that is not copyrightable, the Employee hereby
irrevocably assigns and transfers to the Company any and all right, title, or
interest that the Employee may have in the Intellectual Work Product under
copyright, patent, trade secret, trademark and other intellectual property laws,
in perpetuity or for the longest period otherwise permitted by law, without the
necessity of further consideration. The Company shall be entitled to obtain and
hold in its own name all copyrights, patents, trade secrets, and trademarks with
respect thereto.

                    (iii) The Employee shall reveal promptly all information
relating to the Intellectual Work Product to an appropriate officer of the
Company, cooperate with the Company and execute such documents as may be
necessary or appropriate (A) in the event that

8



--------------------------------------------------------------------------------



 



the Company desires to seek copyright, patent, trademark or other analogous
protection thereafter relating to the Intellectual Work Product, and when such
protection is obtained, renew and restore the same, or (B) to defend any
opposition proceedings in respect of obtaining and maintaining such copyright,
patent, trademark or other analogous protection.

                    (iv) In the event that the Company is unable after
reasonable effort to secure the Employee’s signature on any of the documents
referenced in Section 6(b)(iii) hereof, whether because of the Employee’s
physical or mental incapacity or for any other reason whatsoever, the Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as the Employee’s agent and attorney-in-fact, to act for and
in his behalf and stead to execute and file any such documents and to do all
other lawfully permitted acts to further the prosecution and issuance of any
such copyright, patent, trademark or other analogous protection with the same
legal force and effect as if executed by the Employee.

                    (v) The Employee represents that the innovations, designs,
systems, analyses, ideas for marketing programs, and all copyrights patents,
trademarks and trade names, or similar intangible personal property identified
below comprises all of the innovations, designs, systems, analyses, ideas for
marketing programs, and all copyrights, patents, trademarks and trade names, or
similar intangible personal property that the Employee has made or conceived of
prior to the date hereof, and same are excluded from the operation of the other
provisions of this Section 6(b):

None.

     7.     Covenant not to Compete.

          (a) The Employee shall not, anywhere in the world, during the Term
and, at the election of the Company and in consideration of the payments
contemplated in Sections 4 and 8 for a period of one (1) year thereafter (the
“Restricted Period”), do any of the following directly or indirectly without the
prior written consent of the Company in its sole discretion:

               (i) engage or participate, directly or indirectly, in any
business activity, including without limitation those listed in Schedule A, that
relates to providing software for warehouse management, supply chain execution,
order fulfillment, inventory planning or supply chain process management and
related services for warehouse, distribution and related facilities and
processes throughout the supply chain (a “Competitive Business”);

               (ii) become interested (as owner, proprietor, promoter,
stockholder, lender, partner, co-venturer, director, officer, employee, agent,
consultant or otherwise) in any person, firm, corporation, association or other
entity (A) that is listed in Schedule A, or (B) is otherwise engaged in any
Competitive Business, or become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent, consultant or
otherwise) any portion of the business of any person, firm, corporation,
association or other entity where such portion of such business is considered a
Competitive Business. This limitation

9



--------------------------------------------------------------------------------



 



shall not prevent or preclude Employee from becoming an employee, officer, or
director in a corporation, association, or other entity that has affiliates
engaged in a Competitive Business, so long as Employee is not directly or
indirectly involved in the operation, management, or direction of the
Competitive Business affiliate, including without limitation, by being an
employee, officer or director for any corporation, association or other entity
that has any ownership interest, whether direct or indirect, in a Competitive
Business. The Employee may hold not more than one percent (1%) of the
outstanding securities of any class of any publicly-traded securities of a
company that is engaged in a Competitive Business, excluding those companies
listed in Schedule A. The Employee may also hold securities of any publicly
traded stocks or securities purchased or held directly or indirectly in the name
of the Employee through a group or association of investors in which the
Employee participates but does not control (e.g., mutual funds, blind trusts,
401(k), IRA accounts, independently managed investment accounts, and the
equivalents of the same);

               (iii) solicit or call on for a purpose competitive with the
business of the Company, either directly or indirectly, any (A) customer with
whom the Company shall have dealt at any time during the twelve (12) month
period immediately preceding the termination of the Employee’s employment
hereunder, or (B) supplier or distributor with whom the Company shall have dealt
at any time during the twelve (12) month period immediately preceding the
termination of the Employee’s employment hereunder;

               (iv) influence or attempt to influence any supplier, distributor,
customer or potential customer of the Company to terminate or modify any written
or oral agreement or course of dealing with the Company; or

               (v) influence or attempt to influence any person either (A) to
terminate or modify the employment, consulting, agency, distributorship or other
arrangement with the Company, or (B) to employ or retain, or arrange to have any
other person or entity employ or retain, any person who has been employed or
retained by the Company as an employee, consultant, agent or distributor of the
Company at any time during the twelve month period immediately preceding the
termination of the Employee’s employment hereunder.

          (b) The Employee hereby acknowledges that the limitations as to time,
character or nature and geographic scope placed on his/her subsequent employment
by this Section 7 are reasonable and fair and will not prevent or materially
impair his/her ability to earn a livelihood.

     8.     Early Termination. The Employee’s employment hereunder may be
terminated during the Term upon the occurrence of any one of the events
described in this Section 8. Upon termination, the Employee shall be entitled
only to the compensation and benefits as described in this Section 8.

          8.1. Termination for Disability.

10



--------------------------------------------------------------------------------



 



               (a) In the event of the disability of the Employee such that
Employee is unable to perform the duties and responsibilities hereunder to the
full extent required by this Agreement by reasons of illness, injury or
incapacity for a period that would trigger Employee’s eligibility under the
Company’s long-term disability insurance policy (“Disability”), the Employee’s
employment hereunder may be terminated by the Company upon written notice to the
Employee.

               (b) In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.1(a) and provided that the Employee has complied
with all of his obligations under this Agreement and continues to comply with
all of his surviving obligations hereunder listed in Section 10, the Employee
will be entitled to receive (i) continuation of the Base Salary in effect as of
the termination date for a period of twelve (12) months following the date of
Disability, payable on the Company’s standard payroll cycle; (ii) any earned but
unpaid bonus at the date of termination, payable on the date(s) it otherwise
would have been payable; (iii) full vesting on the date of termination of all
stock options and restricted stock granted under the terms of the contract,
whether or not exercisable or vested on the date of termination, and the
immediate right to exercise all such stock options for a period of six months
after the date of termination; (iv) any amounts payable on Disability pursuant
to any plans or policies of the Company; and (v) any other amounts due but not
yet paid from the Company to Employee.

          8.2. Termination by Death. In the event that the Employee dies during
the Term, the Employee’s employment hereunder shall be terminated thereby and
the Company shall pay to the Employee’s executors, legal representatives or
administrators (i) the Employee’s Base Salary in effect as of the date of death
for a period of twelve (12) months following the date of death, which shall be
payable in a lump-sum thirty (30) days following the date of death; (ii) any
earned but unpaid bonus at the date of termination, payable on the date(s) it
otherwise would have been payable; (iii) full vesting on the date of death of
all stock options and restricted stock granted under the terms of the contract,
whether or not exercisable or vested on the date of death, and the immediate
right to exercise all such stock options for a period of six months after the
date of death; (iv) any amounts payable on death pursuant to any plans or
policies of the Company; and (v) any other amounts due but not yet paid from the
Company to Employee.

          8.3. Termination by the Company for Cause.

               (a) The Company may terminate the Employee’s employment hereunder
at any time for “cause” upon written notice to the Employee. For purposes of
this Agreement, “cause” shall only mean:

                    (i) any material breach by the Employee of any of the
Employee’s material obligations under this Agreement, subject to 30 days’
written notice and a reasonable opportunity to cure;

                    (ii) willful misconduct or gross negligence by the Employee
in connection with his employment by the Company, subject to 30 days’ written
notice and a reasonable opportunity to cure;

11



--------------------------------------------------------------------------------



 



                     (iii) conviction of, or pleas of guilty or nolo contendere,
by the Employee to any crime constituting a felony, any crime involving moral
turpitude (whether or not a felony), or any other criminal act related to the
Company involving dishonesty or willful misconduct intended to injure the
Company;

                    (iv) habitual alcohol or substance abuse or addiction.

               (b) In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.3(a), the Employee shall be entitled to receive
all accrued but unpaid (as of the effective date of such termination) Base
Salary, benefits, unreimbursed expenses, and bonuses (if any have been earned).
All Base Salary, benefits and bonuses shall cease at the time of such
termination, subject to the terms of any benefit or compensation plan then in
force and applicable to the Employee. The unvested portion of the Option and of
the restricted stock grant under Section 4.4(c) shall be canceled at the time of
such termination, and the Employee shall be entitled to exercise only such
options which are vested as of the effective date of such termination for three
months after the effective date of termination. Except as specifically set forth
in this Section 8.3, the Company shall have no liability or obligation hereunder
by reason of such termination.

          8.4. Termination by the Company Without Cause.

               (a) The Company may terminate the Employee’s employment hereunder
at any time, for any reason, without cause, effective upon the date designated
by the Company upon thirty (30) days written notice to the Employee.

               (b) In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.4(a), the Employee shall be entitled to receive
(i) continuation of the Base Salary (in effect as of the date of termination)
for twenty-four months payable on the Company’s standard payroll cycle; (ii) any
earned but unpaid bonus at the date of termination, payable on the date(s) such
payments would have been payable; (iii) full vesting on the date of termination
of all stock options and restricted stock granted under the terms of the
contract, whether or not exercisable or vested on the date of termination, and
the immediate right to exercise all such stock options for six months after the
date of termination; and (iv) any other amounts due but not yet paid from the
Company to Employee.

          8.5 Voluntary Resignation.

          (a) The Employee may voluntarily resign and terminate the Employee’s
employment hereunder at any time, for any reason effective upon the date
designated by the Employee upon one hundred twenty (120) days written notice to
the Company.

          (b) In the event of a resignation or termination of the Employee’s
employment hereunder pursuant to Section 8.5(a), the Employee shall be entitled
to receive all accrued but unpaid (as of the effective date of such resignation)
Base Salary, benefits, unreimbursed

12



--------------------------------------------------------------------------------



 



expenses, and bonuses (if any have been earned). All Base Salary, benefits and
bonuses shall cease at the time of such termination, subject to the terms of any
benefit or compensation plan then in force and applicable to the Employee. The
unvested portion of the Option shall be canceled at the time of such
termination, and the Employee shall be entitled to exercise only such options
which are vested as of the effective date of such termination for three months
after the date of termination. Except as specifically set forth in this
Section 8.5, the Company shall have no liability or obligation hereunder by
reason of such termination.

          8.6 Options; Repurchase of Shares.

          Except as otherwise expressly provided, upon the termination of the
Employee’s employment pursuant to this Section 8 all further vesting on all
stock options and/or restricted stock in the Company held by the Employee shall
immediately cease as of such date and thereafter any vested stock options shall
be exercisable and any restricted stock or other equity securities held by the
Employee shall be subject to repurchase by the Company in accordance with their
respective terms and the terms of any related agreements between the Company and
the Employee.

          8.6. No Mitigation or Offset. The Employee shall not be obligated to
seek or secure new employment or to become self-employed after termination of
his employment with the Company, but shall be obligated to report promptly to
the Company any actual employment obtained during the period for which any
benefits continue. There shall be no offset against any amounts due to Employee
under this Agreement on account of any remuneration or benefits attributable to
any subsequent employment (including, without limitation, any self-employment)
that he may obtain.

     9.     Representations, Warranties and Covenants of the Employee.

               (a) The Employee represents and warrants to the Company that:

                    (i) There are no restrictions, agreements or understandings
whatsoever to which the Employee is a party which would prevent or make unlawful
the Employee’s execution of this Agreement or the Employee’s employment
hereunder, or which is or would be inconsistent or in conflict with this
Agreement or the Employee’s employment hereunder, or would prevent, limit or
impair in any way the performance by the Employee of the obligations hereunder;
and

                    (ii) The Employee has disclosed to the Company all
restraints, confidentiality commitments or other employment restrictions that
he/she has with any other employer, person or entity and the Company
acknowledges receipt of a copy of the same.

               (b) Upon and after his termination or cessation of employment
with the Company and until such time as no obligations of the Employee to the
Company hereunder exist, the Employee (i) shall provide a complete copy of this
Agreement to any prospective employer or other person, entity or association in
a Competitive Business, with whom or which

13



--------------------------------------------------------------------------------



 



the Employee proposes to be employed, affiliated, engaged, associated or to
establish any business or remunerative relationship prior to the commencement
thereof and (ii) shall notify the Company of the name and address of any such
person, entity or association prior to the Employee’s employment, affiliation,
engagement, association or the establishment of any business or remunerative
relationship.

     10.     Survival of Provisions. The provisions of this Agreement set forth
in Sections 5 through 22 hereof shall survive the termination of the Employee’s
employment hereunder,

     11.     Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and the Employee and their respective
successors, executors, administrators, heirs and/or permitted assigns; provided
that neither the Employee nor the Company may make any assignments of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other parties hereto, except that, without such
consent, the Company may assign this Agreement to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, sale of stock, or
otherwise, provided that such successor assumes in writing all of the
obligations of the Company under this Agreement.

     12.     Notice. Any notice hereunder by either party shall be given by
personal delivery or by sending such notice by certified mail, return-receipt
requested, or by overnight delivery with a reputable courier service, or
telecopied, addressed or telecopied, as the case may be, to the other party at
its address set forth below or at such other address designated by notice in the
manner provided in this section. Such notice shall be deemed to have been
received upon the date of actual delivery if personally delivered or, in the
case of mailing, two (2) days after deposit with the U.S. mail, or if by
overnight delivery, the date of delivery or, in the case of facsimile
transmission, when confirmed by the facsimile machine report.

If to the Employee:

      Mr. Joe Cowan
5212 Legends Drive
Braselton, Georgia 30517

with a copy to:

      Mr. Joseph L. Cowan II
London & Yancey, L.L.C.
2001 Park Place North, Ste. 400
Birmingham, Alabama 35203
Facsimile no: (205) 251-8929

14



--------------------------------------------------------------------------------



 



If to the Company:

      EXE Technologies, Inc.
8787 Stemmons Freeway
Dallas, TX 75247
Attention: CFO and General Counsel
Fax: 214-775-0912

     13.     Entire Agreement; Amendments. Except as otherwise provided herein,
this Agreement contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature between the parties hereto relating to the employment of the Employee
with the Company. This Agreement may not be changed or modified, except by an
agreement in writing signed by each of the parties hereto.

     14.     Waiver. The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.

     15.     Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas, without regard to the principles
of conflicts of laws of any jurisdiction.

     16.     Invalidity. If any provision of this Agreement shall be determined
to be void, invalid, unenforceable or illegal for any reason, then the validity
and enforceability of all of the remaining provisions hereof shall not be
affected thereby. If any particular provision of this Agreement shall be
adjudicated to be invalid or unenforceable, then such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such amendment to apply only to the operation of such provision
in the particular jurisdiction in which such adjudication is made; provided
that, if any provision contained in this Agreement shall be adjudicated to be
invalid or unenforceable because such provision is held to be excessively broad
as to duration, geographic scope, activity or subject, then such provision shall
be deemed amended by limiting and reducing it so as to be valid and enforceable
to the maximum extent compatible with the applicable laws of such jurisdiction,
such amendment only to apply with respect to the operation of such provision in
the applicable jurisdiction in which the adjudication is made.

     17.     Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

     18.     Number of Days. In computing the number of days for purposes of
this Agreement, all days shall be counted, including Saturdays, Sundays and
legal holidays; provided that, if the final day of any time period falls on a
Saturday, Sunday or day which is a legal holiday in Texas, then such final day
shall be deemed to be the next day which is not a Saturday, Sunday or legal
holiday.

15



--------------------------------------------------------------------------------



 



     19.     Arbitration. Except for claims or disputes related to the rights
and obligations of the parties set forth in Sections 5, 6 and 7 hereof, the
parties hereto agree that any controversy or claims arising out of or relating
to this Agreement shall be settled exclusively by arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) as then in effect. The parties hereto further
agree that any arbitration proceeding commenced in connection with this
Agreement shall take place in Dallas, Texas under the auspices of the AAA, and
judgment upon the award rendered by the Arbitrator(s) may be entered in any
court having jurisdiction thereof. The prevailing party shall be entitled to
recover, in addition to any other relief, reasonable attorneys’ fees, costs and
disbursements.

     20.     Specific Enforcement. The Employee acknowledges that the
restrictions contained in Sections 5, 6 and 7 hereof are reasonable and
necessary to protect the legitimate interests of the Company and its affiliates
and that the Company would not have entered into this Agreement in the absence
of such restrictions. The Employee also acknowledges that any breach by him of
Sections 5, 6 or 7 hereof will cause continuing and irreparable injury to the
Company for which monetary damages would not be an adequate remedy. The Employee
shall not, in any action or proceeding to enforce any of the provisions of this
Agreement, assert the claim or defense that an adequate remedy at law exists. In
the event of breach by the Employee of Sections 5, 6, or 7, the Company shall
have the right to enforce the provisions of Sections 5, 6 and 7 of this
Agreement by seeking injunctive or other relief in any court, and this Agreement
shall not in any way limit remedies of law or in equity otherwise available to
the Company.

     21.     Consent to Suit. Any dispute relating to the rights and obligations
of the parties set forth in Sections 5, 6 and 7 hereof, may only be brought in
the Courts of the State of Texas in and for the County of Dallas or in the
United States District Court for the Northern District of Texas. The Employee
and the Company hereby consent to the jurisdiction and venue of the courts of
the State of Texas in and for the County of Dallas or the United States District
Court for the Northern District of Texas, provided that such Federal Court has
subject matter jurisdiction over such dispute, and the Employee hereby waives
any claim he may have at any time as to forum non conveniens with respect to
such venue. Any judgment entered against either of the parties in any proceeding
hereunder may be entered and enforced by any court of competent jurisdiction.
The prevailing party shall be entitled to recover, in addition to any other
relief, reasonable attorneys’ fees, costs and disbursements.

     22.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

     23.     Change in Control. In the event of a Change in Control in the
ownership or operation of the Company, the Employee shall be entitled to payment
of an additional sum of two times the Base Salary then in effect, to be paid
only if Employee gives written notice to the Company that he wishes to trigger
this Section on any date beginning with the date that is the first anniversary
of the occurrence of the Change of Control and for thirty (30) days thereafter.

16



--------------------------------------------------------------------------------



 



The Employee shall be entitled to the payment 30 days after the date of the
notice. This payment shall be in addition to the compensation provided herein
and not utilized to offset in any manner any salary, bonus or other payment to
which Employee is entitled under this Agreement. Further, the Employee shall be
entitled to the acceleration of the vesting of all Options and restricted stock
that have not yet vested as of the date of the Change in Control, so that on the
date of Change in Control all Options and restricted stock provided herein are
fully vested and exercisable. For the purposes of this section, Change in
Control shall mean:

For purposes of this Agreement, the term “Change of Control” shall mean the
occurrence of any event where (a) any person (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), except for the Company’s current principal
stockholders—General Atlantic Partners, Technology Crossover Ventures or
Symphony, or their affiliates, is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person shall be deemed to have beneficial ownership of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than 50% of
the outstanding shares of common stock of the Company or securities representing
50% or more of the combined voting power of the Company’s voting stock, or
(b) the Company consolidates with or merges into another person or any person
consolidates with or merges into the Company, in either event pursuant to a
transaction in which the outstanding voting stock of the Company is changed into
or exchanged for cash, securities or other property, other than any such
transaction between the Company and its wholly owned subsidiaries, with the
effect that the Company’s stockholders immediately before the consummation of
such transaction do not continue to be the beneficial owners, directly or
indirectly, more than 50% of the outstanding shares of common stock of the
Company or the surviving entity or securities representing 50% or more of the
combined voting power of the Company’s or the surviving entity’s voting stock or
(c) the Company conveys, transfers, sells or leases all or substantially all of
its assets to any person in a single transaction or in a series of related
transactions.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
on this day and year first written above.

              Approved:   EXE TECHNOLOGIES, INC.               By:       By:    
   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Steven A. Denning,
  Title:         as the Representative of
the Compensation Committee
of the Board of Directors of
EXE Technologies, Inc.    

--------------------------------------------------------------------------------

                     

--------------------------------------------------------------------------------

JOE COWAN

17



--------------------------------------------------------------------------------



 



Schedule A

High Jump
HK Systems
Manhattan Associates
McHugh Software/Red Prairie
OMI
Optum
Oracle Supply Chain Unit
PeopleSoft Supply Chain Unit
Provia
SAP Supply Chain Unit
TRW/MARC

18